Citation Nr: 1449755	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1954 to October 1957 and served in the Air Force Reserve until July 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for left ear hearing loss and granted service connection for right ear hearing loss that was assigned an initial noncompensable disability rating.

In April and October 2013, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.

In a September 2014 rating decision, the AOJ granted service connection for left ear hearing loss, and assigned an initial noncompensable for bilateral hearing loss rating, effective March 14, 2006.  This action represents a full grant of the benefits sought as to the Veteran's claim.

The September 2014 supplemental statement on the case properly recharacterized the Veteran's remaining claim on appeal as entitlement to an initial compensable rating for bilateral hearing loss, as set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since the effective date of service connection for bilateral hearing loss, the Veteran has had no worse than Level II hearing loss in the left ear and Level III hearing in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records. 

Further, in May 2006 and June 2014, the Veteran underwent VA examinations and the examination reports are of record. 

The October 2013 remand was to obtain verification of all periods of the Veteran's active and inactive duty for training and Reserve service treatment records and an opinion from the June 2013 VA examiner regarding the etiology of the Veteran's left ear hearing loss.  

There was substantial compliance with the Board's remand, as additional service personnel records and a June 2014 VA medical opinion were obtained.  In September 2014, service connection for left ear hearing loss was granted.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran's June 2013 audiology examination included such a description, noting his reports of difficulty carrying on conversations and difficulty understanding spoken words in groups of people.

The May 2006 and June 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  There is no evidence of a change in the disabilities since the June 2013 examination.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The May 2006 examiner reported that the functional effects were difficulty hearing television at a normal volume, an inability to hear and participate in conversations in noisy environments, and difficulty hearing female voices.   The June 2013 examiner recorded the Veteran's reports that he had difficulty carrying on conversation.  He also reported that he had to listen to television at high volume, which was disruptive in groups of people.  The functional effects were thus described.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Facts

The Veteran submitted charted results of a private audiogram performed in March 2006.  He had mild hearing loss in his left ear with excellent word recognition and severe hearing loss in his right ear with good word recognition.

In May 2006, the Veteran underwent VA audiologic examination.  Puretone thresholds, in decibels (dB), were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
45
60
70
LEFT

5
25
30
35

The Veteran averaged a 46 dB loss in the right ear and a 24 dB loss in the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  His speech recognition score on the Maryland CNC Word List was 88 percent in the right ear and 96 percent in the left ear.  This equates to a Level II hearing in the right ear and Level I hearing loss in the left ear, commensurate with the currently assigned noncompensable disability rating.  38 C.F.R. §§ 4.85, 4.86(a).

The Veteran underwent VA audiologic examination in June 2013.  Puretone thresholds, in dB, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
55
75
80
LEFT

30
45
55
50

The Veteran averaged a 61 dB loss for the right ear and a 45 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 84 percent in the right ear and 88 percent in the left ear.  This equates to a Level III hearing in the right ear and Level II hearing loss in the left ear, commensurate with the currently assigned noncompensable disability rating.  38 C.F.R. §§ 4.85, 4.86(a).  

Criteria and Analysis

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4 .87.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examinations noted above show that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz  per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4 .87, Diagnostic Code 6100. 

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had no worse than Level II hearing loss in the left ear and Level III hearing in the right ear since the effective date of service connection for bilateral hearing loss.  There is no evidence of record that describes audiometric testing that would warrant a compensable rating for bilateral hearing loss. 

Thus, the evidence is against a finding that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for an initial compensable rating.  There is no evidence that the examinations conducted by VA are inadequate for rating purposes. 

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) initial rating for the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107(b).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected bilateral hearing loss disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's hearing loss is manifested by difficulty understanding what is said, but the rating criteria contemplate impairment in word recognition and speech reception.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  While the Veteran has suggested that there significant difficulty in speech recognition, a Marc 2006 examiner characterized the 80 percent speech recognition score as reflecting good speech recognition.  He has had recognition scores at that level or better throughout the appeal period.  Hence, his disability is not beyond that contemplated by the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.



TDIU

In addition, the Board notes that a total rating based on individual unemployability (TDIU) is an element of all initial ratings, and is raised if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has argued that the hearing loss would interfere with employment, but it has not been suggested that the service-connected hearing loss disability precludes employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.



ORDER

An initial compensable rating for bilateral hearing loss is denied



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


